— Appeal by defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered June 26, 1981, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We find that defendant received effective assistance of counsel pursuant to the "meaningful representation” test of People v Baldi (54 NY2d 137, 146-147). Contrary to defendant’s contention, it would have been foolhardy for defense counsel to use the inconsistent statement of witness Amory since that statement further inculpated defendant. Defendant’s contention concerning recent and exclusive possession of the fruits of the crime was not preserved for appellate review and we decline to reach it in the interest of justice. Finally, there is *1038no basis for disturbing the sentence imposed. Lazer, J. P., Gibbons, Eiber and Kunzeman, JJ., concur.